﻿May I congratulate you, Sir, on your election as President of the forty-fourth session of the General Assembly and express my conviction that under your guidance the current deliberations of the General Assembly will bring fruitful results.
In our contradictory and complex world hope for peaceful restructuring of relations between States, for their democratisation, demilitarisation and humanization has grown ever stronger in recent times. We would like to believe that, after decades encumbered by prejudice, tension aid confrontation, a new period is emerging during which contentious problems will be solved exclusively by political means, by a dialogue in the interests of the further strengthening of co-operation and understanding between nations.
On the path to this better world the united Nations has its unique place. We value its active participation in the positive changes in present-day developments as  ell as the important role played in this regard by the Secretary-General, Mr. Javier Perez de Cuellar.
The experience of the last two years has shown how necessary it is to develop the functions of the united Nations in the prevention of international disputes aid crises. The strengthening of this preventive role of the Organization constitutes a realistic way to a further increase in its effectiveness in the preservation of peace and security. The significant and inspiring proposals which could be heard in this context in Mr. Mikhail Gorbachev's statement here last year are no less topical new than they were then. We support them and contribute to their implementation.
In the present nuclear and space age it is necessary more than ever before to build international relations on deeply moral and ethical principles. In the year of the bicentennial of the great French revolution, whose heritage was followed up and significantly enriched by the great October socialist revolution in Russia, we recall not only the ideals of the enlightenment but also the humanistic message of the followers of the great achievement of the liberation of man - the message of those who could see in the horizon of tomorrow an international community where the simple laws of morality and justice by which mutual relations among people were to be guided would become the highest laws applying to nations.
Certain significant aspects of present-day developments encourage us to hope that these noble ideas will become a reality. It has been possible to improve the international climate and diminish the risk of a nuclear war. "today we see traditional mistrust and suspicion receding. The first concrete results have been achieved in the field of nuclear disarmament. There is an ever-greater understanding of the need to proceed jointly with the solution of crucial global problems facing mankind. New impetus in this regard has been provided by the recent Soviet Union-United States talks in Wyoming. There has been an increase in the role of the Movement of Non-Aligned Countries. The conclusions of its Ninth Conference, in Belgrade, are an important contribution to the peaceful development of international relations. If human civilization is to survive in the conditions of the threat of nuclear catastrophe, and given the ever-greater interconnection and mutual dependence of States regardless of their political systems, all countries must take new attitudes and non-traditional approaches stemming from the priority of universal human values and from the philosophy of the new political thinking.
We are optimists? yet we look upon the international situation realistically. It remains complicated. Not all are already capable now of accepting the notion of a world free from nuclear weapons and of violence. Confrontational approaches still persist, efforts are still being made to justify the doctrine of nuclear deterrence, and elements of pressure and attempts to teach lessons to others still linger on.
Political, military, economic, environmental and humanitarian problems are so interrelated today that we can solve them only by acting jointly and in a comprehensive way. Therefore, Czechoslovakia has co-sponsored the initiative of the socialist countries aimed at the achievement of a comprehensive approach to the issues of international peace and security. Only common security serves the interests of all; Disarmament, development and the environment are becoming its organic components. It is strengthened by comprehensive co-operation between States in the political sphere, in the economy, in culture, science and technology, as well as in the development of human contacts and in the field of human rights. At the same time, we proceed from the premise of strict observance of the united Nations Charter, of the Helsinki Final Act and of other international norms.
At the very inception of the united Nations there was imprinted on its banner a belief in the need to build a world order on the firm foundations of legality and justice. The process of codification and progressive development of international law over the past four decades has been unprecedented in history. However, has it really become an effective tool for regulating the behaviour of States and relations among them? A huge and daunting challenge still faces us - the need to strengthen the role of international law and develop the international machinery for its implementation.
The attainment of these goals could be significantly facilitated by the decade of international law proposed by the Movement of Non-Aligned Countries. The broader use of the functions of the International Court of Justice is also a significant factor. We intend to add further to the almost 20 multilateral treaties on which Czechoslovakia has already accepted the jurisdiction of the Court. Czechoslovakia was one of the first victims of the expansionism of German fascism that unleashed the Second World War 50 years ago. We have drawn a lesson of the greatest importance from this most terrible tragedy in human history. Any attempt to change the post-war order on the European continent or to call into question the existing political and territorial realities would be incompatible with the Helsinki Final Act and would threaten dangerous consequences for peace and stability in Europe, end not only in Europe. Only by our combined efforts can we prevent a recurrence of the horrors of war.
The European continent has an important role to play in efforts towards a peaceful world order. It is in that part of the world that the two largest military aid political groupings and two of the most important integrating in ions are situated. Developments there are moving towards the strengthening of the favourable trends in international relations. The Vienna final document, the establishment of relations between the Council for Mutual Economic Assistance and the European Economic Community, the negotiations on conventional forces and on confidence-building measures, the dialogue in the framework of the humanitarian dimension of the Helsinki process - all demonstrate the great opportunities for co-operation among the European States. The great Czech humanist Jan Amos Comenius, the 400th anniversary of whose birth will be commemorated in 1992, wrote; "The best proof of human grandeur is the work of man's hands, of man's brain. As soon as this is understood by the leaders of nations, there will be no more wars". We feel sure that the time for this understanding has already come. We believe that the inhabitants of our old continent will be able to make of it a common home based on a diversity of socio-economic systems and on respect for existing territorial and political realities and for sovereignty and the right of each nation freely to decide its own destiny.
Such a development requires, first of all, a reduction of conventional armed forces from the Atlantic to the Urals; the gradual elimination of weapons of mass destruction; the strengthening of the political functions of the Warsaw Treaty aid the North Atlantic Treaty Organization (NATO)   and enhancement of general trust and confidence an the continent. This is clearly expressed in the conclusions adapted earlier this year at the session of the Political Consultative Committee of the Warsaw Treaty in Bucharest.
We seek to ensure that the military potential of the countries members of the Conference on Security and Co-operation in Europe (CSCE) is commensurate with the need of reasonable sufficiency and that their armed forces have an exclusively defensive nature. The proposals of the Warsaw Treaty and 'die reciprocal steps taken by the NATO States are a suitable basis for further negotiations in Vienna. We believe that if the will is there on both sides, an initial agreement could be signed at the highest level as early as next year.
There is an urgent need for the opening of separate talks an tactical nuclear weapons. This should involve a phased solution in which it would be the goal, in the first phase of the talks, to reach an agreement on redactions to equal, collective limits on both sides. In this context, we would recall the proposal put forward in April 1987 by the Governments of the Czechoslovak Socialist Republic aid the German Democratic Republic to create a nuclear-weapon-free corridor in central Europe. Like the other Warsaw Treaty States, we have also adopted extensive unilateral measures to reduce the manpower of combat units by 12,000 men, end we are taking out of service and dismantling 850 tanks, 165 armoured personnel carriers and 51 military aircraft. This year we are reducing the production of combat equipment by 16 per cent. Next year the reduction will already have readied 25 per cent* and this process will continue. We are cutting defence expenditure in 1989-1990 by 15 per cent. We are also contemplating reducing the length of effective military service.
In the interests of enhancing confidence and security, we are ready to expand the Stockholm accords ad adapt, on a mutual basis, a new generation of information, observation and limitation measures applying to all branches of the armed forces. Our concrete contribution towards a more secure and peaceful world and construction of a comma European home is the initiative to create a zone of confidence, co-operation and good-neighbourly relations along the line of contact between the Warsaw Treaty ad NATO, put forward by the General Secretary of the Central Committee of the Communist Party of Czechoslovakia, Milos Jakes. We wish to support the new trends in relations between the two military-political groupings and to seek out and utilize everything that unites us.
In the political sphere, we propose a regular ad all-road dialogue between parliaments, Governments, political parties, social organizations ad n on-governmental institutions. We are also working towards the adoption of measures designed further to strengthen confidence beyond the framework of the Stockholm document, for example by "diluting" the contingents of forces deployed in the proposed zone. We also wish to promote the dynamic development of economic relations ad the creation of the prerequisites for new forms of co-operation. We are also paying a great deal of attention to the ecological part of the initiative. We strive for the creation of a system ad mechanism for multilateral co-operation in mutual assistance to preserve the quality of the air, water and natural riches we share with our neighbours. In the humanitarian sphere also, we wish to create favourable conditions for mutual knowledge and understanding.
It is true that this proposal is addressed not only to the countries along the line of contact between the two groupings. The participation of other States, including the neutral States, could add to its significance. Thus, there is an opportunity to make headway in shaping qualitatively new relations, thus contributing to a further improvement of the atmosphere in Europe.
In our policy, we proceed from the assumption that disarmament is one of the priority tasks of the present epoch. After the achievement of the treaty between the Union of Soviet Socialist Republics and the United States of America on the Elimination of Their Intermediate -Range and Shorter-Range Missiles, in which Czechoslovakia also played its part, the world breathed a sigh of relief. However, a large number of resolute steps still retrain to be taken to make the disarmament process irreversible. Above all, the negotiations on a 50 per cent reduction in strategic offensive weapons must be successfully completed. We also assume that the anti-ballistic missile Treaty of 1972 must be complied with as signed.
The progress made in the talks between the Soviet Union end the united States on the limitation and halting of nuclear-weapon testing, about which we were informed from this rostrum, creates good conditions for resolving this key issue. We appreciate the readiness of the USSR to resume its moratorium on nuclear-weapon testing, and hope that the United States will respond positively. The need remains imperative to consolidate the regime of the Treaty on the Non-Proliferation of Nuclear Weapons. That goal would be promoted by the halting and eventual prohibition of the production of fissionable materials for armament purposes, as well as by the prevention of the spread of combat missile technology. A strengthening of the regime of this Treaty would be significantly facilitated by observance of the existing nuclear-free zones and by the establishment of new such zones. Reliable protection of civilian nuclear facilities from attack remains an important task.
Special attention should be focused on the achievement of a convention on a complete and general prohibition of chemical weapons and on the elimination of the stockpiles of such weapons, as called for by the Paris Conference held this year and by the recent Canberra negotiations. We welcome the fact that the Soviet Union and the United States made proposals from this podium a few days ago, the implementation of which would signal an important move towards the elimination of those barbarous weapons.
This year, Czechoslovakia has made increased efforts in pursuit of that goal, as further manifested by the corresponding statement of the Czechoslovak Government of last January. We have conducted a national experiment on the verification of the non-production of chemical weapons in the Czechoslovak civilian industry, we have also prepared an international stage for that experiment. We have reaffirmed that our country does not possess chemical weapons and that no such weapons are deployed in its territory, and we have made public the necessary data on our chemical industry in August. Our proposals of 1985 to 1988 for the establishment of a chemical-weapon-free zone in Central Europe, which could facilitate in its own way the conclusion of a global convention, retain their significance.
He also advocate speedy negotiations on the prevention of an arms race in outer space and on the programme of practical actions for the peaceful uses of outer space. The time has undeniably come to work out an international system of verification of the non- stationing of weapons in outer space and to set up a world space-monitoring agency.
He are in favour of a concrete consideration of the "open skies" proposal, which we regard as one way to further develop confidence- and security-building measures. If supplemented with open lands, open seas and open space, the proposal could lead to the creation of a global system of comprehensive openness.
One of the first positive results of the process of genuine disarmament is also the gradual conversion of a portion of military production to civilian purposes. As for us, we have worked out a national plan for the utilization of the capacities released from the production of combat equipment. We support the idea that this matter should become a subject of international consultations, including in the united Nations.
The peaceful settlement of disputes by political means on a just basis is an essential condition for safeguarding peace, security and fruitful co-operation in the world. We believe that further progress can be made on the elimination of long-standing hotbeds of tension. Experience has shown that the united Nations can make a significant contribution in that regard.
Through the signing of agreements in New York last December, real prerequisites were created for a solution to the conflict in southern Africa. The Czechoslovak Socialist Republic has also delegated its observers to the united Nations Angola Verification Mission corps in Angola and to the united Nations Transition Assistance Group peace force in Namibia. In that way we have also demonstrated our full support for Namibia's transition to independence. The international community's pressure on South Africa must not abate. An appropriate added opportunity for that will certainly be provided by the special session of the General Assembly scheduled for December. Apartheid must be eradicated.
We appreciate the part played so far by the United Nations in mediating the Geneva Agreements on Afghanistan. However, it is necessary of course that the other provisions of those Agreements also be implemented after the withdrawal of Soviet troops, and that favourable conditions be thus created for a political solution of the situation and for a policy of national reconciliation. The United Nations should play an active role here. We fully support the proposals of the Afghan Government aimed at securing those objectives.
The complex situation in the Middle East requires the speedy convening of an international conference under United Nations auspices. That need has also been confirmed by the course of the general debate to date. The key to a solution of the conflict lies in the recognition of a balance of interests, respect for the legitimate rights of all participants and for their free choice of development. The uprising in the occupied territories is graphic proof of the will of the Palestinian people, which can no longer be ignored. The realistic policies espoused by the Palestine Liberation Organization have our broad support.
We express our hope that a final, peaceful aid just solution to the Iran-Iraq conflict will be found.
An important step towards a settlement of the Cambodian question is the withdrawal of Vietnamese forces. We support the policy of national reconciliation, which will create the basis for an independent, neutral and non-aligned Cambodia. A resumption of the negotiations in Paris on a peaceful future for that country should be instrumental.
We fully support the proposals made by the Democratic People's Republic of Korea to open a constructive North-South dialogue to strengthen understanding and peace in the Korean Peninsula.
We welcome the initiatives of the five Central American countries aimed at a peaceful solution of the situation in that area. We wish to commend in particular the constructive policy of the Government of Nicaragua. We view the full implementation of the Tela agreements and the engagement of the United Nations as a path to the settlement of the problem.
A further expression of Czechoslovakia's active support of a peaceful solution of the question of Cyprus by negotiation between the two communities was provided by the meeting of the principle representatives of eight Cypriot political parties in Prague in May. We welcome the negotiations between the countries of the Horn of Africa as well as Ethiopia's new initiative concerning the peaceful development of that country.
We have embarked upon the path of profound social transformations in my country. We are implementing the restructuring end democratisation of all walks of life in our society, with the aim of further strengthening and improving socialism and of taking full advantage of its humanistic potential. In that process, we are drawing on the experience of the USSR and other socialist countries. We have set ourselves the demanding task of restructuring society in all its complexity without damaging social and economic stability.
What we are aiming at is a truly just, economically efficient society with its economy based on advanced science and technology, a society with a high standard of living, firm social securities, and a deeply democratic political system enabling all citizens to develop their individual capabilities in harmony with the interests of society. We assume that socialism is based on the vigorous, creative activity of people. The restructuring builds on what we have achieved in the past, on the progressive and democratic traditions of the people of our country. It rests on our bonds of alliance end seeks to strengthen confidence aid co-operation, not only with our neighbours but also with other States.
The changes taking place in the socialist countries are generating favourable conditions for an increase in international co-operation to a qualitatively new level. That fully applies, too, to international economic relations, the further development of which should be founded on a consistently equal platform, on the principles of non-discrimination aid mutual advantage.
The present state of affairs is far from positive. Many serious problems exist in the world economy, and some of them are worsening. Imbalances and uncertainty about future development persist. There is an ever-widening gap between advanced and developing States. The indebtedness of the developing world is now reaching a critical point.
The United Nations can be of significant help in alleviating and solving those crucial problems. The favourable political climate should be concretely reflected in international economic relations also. Here, an important role will be played by the special session of the General Assembly, to be held in April of next year, as well as by the United Nations international development strategy for the coming decade. For our part, we are prepared to take all necessary steps.
International economic relations and scientific and technological co-operation can be enhanced only if all forms of pressure, exploitation aid discrimination are removed. That is the path towards greater security in such relations. The strengthening of the functions of the United Nations so that it might be possible to foresee and prevent emergency situations in world economic development would greatly facilitate that.
We shall continue to pay constant attention to economic relations with developing countries on the basis of equality and mutual advantage. With regard to our aid to those countries, it exceeds 1 per cent of our national income.
One of the most pressing global problems in today's world is the protection of the environment. Nature and human wisdom must be in harmony. That can be achieved only through the broadest possible joint action by all. We are determined to take an active part in those endeavours on the world, regional and sub-regional levels.
Indeed, at the forty-third session of the General Assembly we submitted, together with the Ukrainian Soviet Socialist Republic, a draft resolution in the field of protection of the environment. The proposal we have prepared for submission at this session, which deals with strengthening co-operation in the fields of monitoring, evaluating and anticipating dangers to the environment end with assistance in case of emergencies, incorporates the results of consultations held with many countries. It is based on the fact that there is a growing awareness of the real risk of unpredictable environmental situations that may not oily jeopardize the security of individual countries but also threaten the very existence of mankind. The preparation of a set of principles to govern the ecological behaviour of States should be an important contribution of the second United Nations conference on environment and development, to be held in 1992. We fully support the convening of that conference.
The solution of environmental questions is the aim of the proposal made by the Czechoslovak Prime Minister, Ladislav Adamec. On that basis a conference was held at Prague this year of Government representatives responsible for environmental questions in Czechoslovakia and in all six neighbouring countries. It was also attended by representatives of the European Community, the Economic Commission for Europe end the Council for Mutual Economic Assistance. In the memorandum adopted principles were laid down for action to be taken to strengthen international co-operation, which the participants in the conference intend to specify further. In due course we should like to hold a meeting in our capital city of the Prime Ministers of the participating countries. We also expect the forthcoming Sofia meeting on protection of the environment to achieve concrete results and help develop sorely needed co-operation in Europe.
In recent years joint efforts have made it possible to take a number of concrete steps away from confrontation and towards dialogue in the extensive sphere of humanitarian questions and human rights. The growing United Nations role in this connection is also confirmed by the draft convention on the rights of the child, which is now being prepared. The current session of the General assembly should bring that important initiative of the Polish People's Republic to a successful conclusion.
The position and place of man in society are increasingly becoming the central focus of world attention. The pan-Europe process has introduced a new notion - the human dimension - into international practice. It is our view that its implementation must gradually be given a universal character.
The struggle against drugs and narcotics is becoming critical, and we are prepared to contribute actively to it.
Within the framework of adopting practical and effective measures to prevent international terrorism, Czechoslovakia, together with Great Britain, has put forward an initiative in the United Nations and in the International Civil Aviation Organization (ICAO) to prepare an international convention on the prevention of misuse of plastic explosives for terrorist purposes. We are pleased with the support given that idea by the Security Council, the Council of ICAO and many member States this year. We are ready to work together with all countries towards the earliest possible achievement of concrete results.
We are all faced with a need to solve difficult problems. Many processes that existed only on a national level not so long ago now have an international scope. They influence the life of each individual country and of the entire international community. If we can control those processes properly we can ensure, in real terms, not only the survival but also the prosperity of mankind. The united Nations plays an irreplaceable role in stimulating and co-ordinating those efforts. We must grasp the chance being offered us by the positive changes that are taking place in today's world and by the growing understanding of the human relationship.
We are convinced that the united Nations will fulfil its historic mission. In order for it to do so, however, there must be business-like and constructive dialogue aid, above all, political will on the part of Member States to make active use of all the opportunities the Organization offers. Let us therefore avoid confrontation and fruitless disputes here. Let us be even more consistent in identifying the things that link us together rather than the things that divide us. Let us concentrate on the solution of problems affecting the life and well-being of all. Just as States now possess the means of mutual extermination, so too do they have available to them sufficient potential to realize the universally valid ideas of peace, understanding and co-operation.

Czechoslovakia is ready to exert every effort so that we may be able, all together, to rise to this unique opportunity for the benefit of all mankind.
